Citation Nr: 1426259	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diffuse spondylosis of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia. 

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records, dated from July 2005 to November 2012, which have been reviewed by the RO in a December 2012 supplemental statement of the case.  All other documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   Furthermore, there are no documents contained in VBMS.

The issues of entitlement to service connection for degenerative arthritis and spondylosis of the thoracic spine, and entitlement to service connection for degenerative arthritis and spondylosis of the lumbar spine have been raised by the record.  See February 2012 BVA Hearing Transcript, page 2.  The Board notes these issues were adjudicated in a January 2007 rating decision; however, the Veteran did not submit a timely appeal.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking entitlement to service connection for diffuse spondylosis of the cervical spine.  He claims that he injured his back in service and that he had pain radiating into his cervical spine.

In June 2012, the Board remanded the case to afford the Veteran a VA examination and opinion for the purposes of determining the nature and etiology of his cervical spine disorder.  The July 2012 VA examination and medical opinion provided were limited to the thoracolumbar spine condition.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 371 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board ... are not complied with, the Board itself errs in failing to ensure compliance."  Id.  Therefore, this matter must be remanded to ensure compliance with the Board's previous remand and to determine the nature and etiology of his the cervical spine disorder. 

Finally, given the amount of time that will pass as a result of this remand, the Veteran should be afforded the opportunity to identify any outstanding VA or non-VA treatment records for his cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking for a list of the VA and non-VA medical providers who have treated the Veteran for his diffuse spondylosis of the cervical spine.  Upon obtaining the Veteran's authorization, the AOJ should obtain any available records from those providers. 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record. 

2.  Afford the Veteran a VA examination for his cervical spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include any neurological tests.  The examiner should obtain a description from the Veteran as to what happened to his back in service and the progression and treatment of his claimed disorder.

The examiner is requested to diagnose all current cervical spine disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to the symptoms reported during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his cervical spine disorder and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



